                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

EMILY VALLES, ADMINISTRATOR OF        Civil Action No. 16-4757(NLH)
THE ESTATE OF JAIME GONZALEZ,

           Plaintiff,
                                                OPINION
     v.

CUMBERLAND COUNTY, et al.,

           Defendants.


APPEARANCES:

RYAN LOCKMAN, ESQ.
Mark B. Frost & Associates
1515 Market Street, Suite 1300
Philadelphia, PA 19102-1929
Attorney for the Plaintiff

ALAN G. GIEBNER, ESQ.
Buonadonna & Benson, P.C.
1138 East Chestnut Avenue, Suite 2A
Vineland, NJ 08360
Attorney for Defendants Cumberland County and Warden Robert
Balicki

Hillman, District Judge:

     Currently before the Court is the motion for summary

judgment filed by Defendants Cumberland County and Warden Robert

Balicki.   (ECF No. 50).   Plaintiff filed a response to the

motion (ECF No. 57), to which the moving Defendants replied.

(ECF No. 62).   For the following reasons, Defendants’ motion

will be granted and judgment in this matter shall be entered in

favor of Defendants Cumberland County and Warden Robert Balicki.



                                  1
I.   BACKGROUND

     On August 4, 2016, Plaintiff Jaime Gonzalez 1 filed through

counsel a complaint alleging that he had been subjected to

excessive force while he was a pre-trial detainee at the

Cumberland County Jail in 2014.   (ECF No. 1).   In that

complaint, counsel presented the following factual allegations

as the basis for Plaintiff’s claims:

           On the date in question, August 18, 2014,
           Plaintiff was assigned to A-Dorm.

           An inmate, whose identity is unknown to
           Plaintiff, struck Plaintiff.        Two other
           inmates came to Plaintiff’s aid, and began
           scuffling with the inmate who initially struck
           Plaintiff.

           At no time did Plaintiff himself scuffle,
           fight with, or strike any inmate during this
           incident.

           Without   Plaintiff’s  knowledge,   Defendant
           [Officer Corley] entered A-Dorm and – without
           saying anything – hit plaintiff in the face
           with gate keys he was holding.

           As a result, Plaintiff fell, hit his head on
           the gate, and then fell to the ground, hitting
           his head on concrete.




1 Gonzalez died in late 2016 and was replaced as the formal
Plaintiff in this matter by his mother, Emily Valles, acting as
the administrator of Gonzalez’s estate. (See ECF No. 29). As
Valles acts as Plaintiff in this matter as a representative of
Gonzalez and his estate, this Court uses Plaintiff throughout
this opinion to refer to both Gonzalez himself in discussing the
underlying facts of this matter, and to Valles in her role as
administrator of Gonzalez’s estate where Plaintiff is referred
to as a party to this matter.
                                  2
          Plaintiff suffered a concussion and thereafter
          suffered a seizure shortly after hitting the
          ground.

          After [the assault] by Defendant [Corley],
          Plaintiff remained on the jail cell floor
          [until] Defendant [Corley] . . . dragged
          Plaintiff out of A-Dorm by Plaintiff’s leg,
          causing further damage to Plaintiff’s body and
          head.

          . . . .

          Due to the severity of his injuries, Plaintiff
          was taken via helicopter from the Cumberland
          County Jail to the Cooper University Hospital
          Emergency Room, where he was treated for
          injuries caused by Defendants, including but
          not limited to a concussion, seizures, a
          fractured orbital bone, and other injuries.

(ECF No. 1 at 3-4, paragraph numbers omitted).   Because the

complaint was prepared by counsel, Plaintiff neither signed nor

otherwise attested to the validity of the allegations contained

in his pleading.    (Id. at 1-14).

     Based on these allegations, Plaintiff’s complaint raised

claims against Defendant Corley for excessive force and failure

to treat his injuries, as well as two claims against the moving

Defendants – a claim for municipal/supervisory liability under

42 U.S.C. § 1983 alleging that the moving Defendants, Warden

Robert Balicki and Cumberland County, were responsible for the

alleged excessive force used by Corley because of a policy or

custom of failing to train officers or investigate uses of force

which directly resulted in the alleged assault against


                                     3
Plaintiff; and a virtually identical state law claim against the

moving Defendants arising out of the New Jersey Civil Rights

Act. 2    (ECF No. 1 at 7-12).

         Because Plaintiff died during the pendency of this matter,

(see ECF No. 24), he was never deposed and therefore never

provided testimony or a signed affidavit or certification laying

out his version of the events underlying his complaint.

Likewise, because Defendant Corley refused to participate in his

defense and failed to appear for his deposition, (see, e.g., ECF

No. 23), and because Plaintiff was otherwise unable to secure

Corley’s testimony through discovery or any related mechanism,

no testimony from Corley is contained within the record, though

certain documents provided by Corley as part of an internal jail

investigation, discussed below, are available.     As no deposition

of the other inmates involved in the scuffle which preceded

Corley’s arrival on the scene has been presented to this Court

in relation to the motion for summary judgment, the record of

this matter is utterly devoid of any direct testimony presenting

any version of the events which occurred on that date from the




2 Although the moving Defendants initially believed that some of
Plaintiff’s other claims may also have been alleged against the
Warden and the County, Plaintiff clarified in the response to
the summary judgment motion that his “claims against the
[County] and [Warden] are only [the supervisory excessive force
claim and the related NJCRA claim presented in] Counts II and V”
of his complaint. (ECF No. 57 at 5 n. 1).
                                    4
individuals directly involved in the prison scuffle and

resulting intervention of Officer Corley.   Instead, the record

presents only third-party information regarding the August 18,

2014 incident.

     Following the incident, Warden Balicki assigned Sergeant

Heriberto Ortiz to investigate “Inmate Jaime Gonzalez claims

that he was assaulted by Off. Jason Corley.”   (Document 4

attached to ECF No. 50 at 20).   According to Sergeant Ortiz’s

investigation,

          On August 18, 2014, there was a physical
          altercation [which] took place in A Dorm and
          three inmates were involved. The inmates in
          question were Jaime Gonzalez, Pedro Andujar
          and Tremaine Davis.    Off. Corley gave the
          three inmates a verbal command to stop
          fighting and when none of them complied he
          implemented his pepper spray.   At this time
          the three inmates stopped fighting. Medical
          was called as inmate J. Gonzalez was bleeding
          from his head and he was subsequently
          transported to the hospital.

(Id.).

     In a signed witness record prepared as part of that

investigation, Officer Corley presented the following version of

the events in question:

          I heard arguing[,] when I went to investigate
          [inmate] Pedro Andujar, Jaime Gonzalez, and
          another   unknown   inmate   began  assaulting
          Tremaine Davis. I issued verbal commands for
          them to stop which were ignored. I then issued
          a one second burst of . . . pepper spray on
          [inmate] Andujar and handcuffed him, then
          removed him and Jaime Gonzalez from the dorm

                                 5
           [so] they     both     [could]   receive   medical
           attention.

(Id. at 7).

     In another witness record which was signed by inmate

Andujar, 3 the events were summarized as follows:

           On August 18, 2014 at [approximately] 7:00 pm
           Inmate Tremaine Davis . . . who had been
           assigned to A-Dorm only hours earlier, was
           observed by several other inmates masturbating
           in the day area beside the television.
           Numerous comments were made to inmate Davis
           telling him that he needed to stop. Several
           inmates   called   for   Officer  Corley   who
           responded promptly and said that he’d make a
           phone call to remove inmate Davis from the
           dorm. However only moments later inmate Davis
           proceeded to assault inmate Jaime Gonzalez by
           striking him in the face. Inmate Davis then
           turned his attention to inmate Pedro Andujar
           . . . and proceeded to strike him as well.
           Officer   Corley    promptly   witnessed   and
           [intervened] and the situation was defused.

(Id. at 8).   Although Tremaine Davis also signed a witness

statement on which he recorded his own version of events, that

summary is utterly unhelpful and provides no useful information

about the incident.     (Id. at 10).

     According to the reports prepared by other officers and

medical staff, a code for help was called shortly after the

scuffle.   (Id. at 11-15).      Those officers and medical staff




3 Although this document was apparently attested to and
purportedly signed by Andujar, the actual factual summary
appears to have been written by an investigating officer based
on the inclusion of inmate numbers and the style of the summary.
                                     6
found inmate Andujar handcuffed and suffering from pepper spray

to the eyes which was treated, and Plaintiff lying upon the

floor bloody and going into seizures.     (Id. at 11-15).    Officers

and medical staff thereafter treated and aided Plaintiff until

paramedics arrived to take him to the hospital.     (Id.).    While

the investigation report contains statements by these officers

and medical staff, as well as two of the involved inmates, the

report record is devoid of any statement by Plaintiff or other

statement detailing his allegations of excessive force other

than the statement in Sergeant Ortiz’s report that Plaintiff

“claim[ed]” he had been assaulted by Corley in some unspecified

way.

       Plaintiff’s medical records add little clarity to the

situation.    Although Plaintiff apparently indicated that his

injuries were the result of his being assaulted in the form of

being “thrown into a bar at jail,” the medical reports do not

indicate that Plaintiff identified his attacker.     (Document 3

attached to ECF No. 57 at 461-66).     The records do indicate that

as a result of the August 2014 incident, Plaintiff suffered

“left lateral orbital wall, left maxillary sinus, and left

zygomatic arch fracture[s]” around his eye, as well as a

concussion.    (Id. at 461-63).   Doctors at the hospital also

identified the seizures Plaintiff suffered before being taken to

the hospital as tonic-clonic seizures.     (Id. at 463).    These

                                   7
injuries apparently caused significant pain in Plaintiff’s head,

face, and neck, and caused some visual difficulties.   (Id. at

461-66).

     According to a certification provided by the current warden

of the jail, the jail is not in possession of any report or file

detailing Plaintiff’s allegations of assault other than the tort

claims notice filed by Plaintiff’s attorney.   (See id. at 453).

In his certifications, the Warden further stated that between

2010 and 2017, only four officers – none of whom were Defendant

Corley – were disciplined for the use of excessive force, and

there have been no indictments based on use of force against

officers in that time period, though two officers were under

investigation by the County for instances occurring after the

altercation in this matter.   (See Id. at 272, 378-81, 453).

Jail records indicate that there were significantly more

incidents 4 in which force was used by officers in normal jail

operation, but these reports do not discuss excessive force


4 During the deposition of Captain Palau, Plaintiff’s attorney
used the index of the use of force reports provided to him
during discovery that there were only a handful of incidents of
force use in 2010-2013, with five times as many occurring in
2014. (see Id. at 383-86). Defendants have submitted further
records indicating that this index was not an accurate measure
as each entry in that index held a varying number of records –
from one record of one instance of force use to numerous records
covering several uses of force. (Document 2 attached to ECF No.
62 at 1-93). Thus, the record is unclear as to how many total
use of force incidents occurred, or whether there was an upswing
in such incidents in 2014.
                                 8
specifically, but are only indicative of the use of any kind of

force by officers, including perfectly valid uses of force in

appropriate circumstances.    (See, e.g., Document 2 attached to

ECF No. 62 at 1-93; Document 3 attached to ECF No. 57 at 383-

86).    Jail records indicate that during the period between 2010

and the occurrence of this incident in 2014, there was only one

instance in which an officer was disciplined for the use of

excessive force.    (Id. at 378-82).

       The record of this matter also includes several policies

relevant to the incident which occurred in this matter which

were in force at the time of the altercation in 2014.     First,

the jail’s use of force policy provides that where a

“corrections officer uses force to control inmates, only the

minimum amount of force necessary to control the situation will

be authorized.”    (Id. at 283).   The policy further provides that

force may only be used by an officer in self-defense or defense

of others, to prevent serious damage to property, to prevent

escape, to prevent or quell a riot or disturbance, to prevent a

suicide or suicide attempt, or to enforce facility regulations

or “in situations where a ranking officer believes that the

inmate’s failure to comply constitutes and immediate threat to

facility security or personal safety.”    (Id. at 284).   Force,

under the policy, shall “in no case . . . be considered

justifiable as punishment or discipline.”    (Id.).   Under the

                                   9
policy, the use of pepper spray, batons, or “other weapons which

are not likely to cause death or serious injury” are considered

an application of non-deadly force, while the use of firearms or

“[o]ther lethal weapons” are considered deadly force.    (Id. at

283).

     According to Captain Palau, who was the head of the jail’s

training department and special investigations unit at the time

of the incident at issue in this matter, and who served in those

capacities for many years before and after, the jail’s training

policy requires officers upon recruitment to undergo both one

hundred and twenty hours of training at the jail, including

forty hours of on-the-job training and use of force training, as

well as a course of training for ten to fourteen weeks at a

corrections officer academy which generally began within a year

of hiring.   (Id. at 345-48).   The jail, between 2010 and 2014,

also required all officers to undergo use of force training –

which included both training with firearms at a gun range as

well as training as to the jail’s general use of force policies

and the use of mechanical and physical forms of non-deadly force

– at least twice a year.   (Id. at 340).   That training was

normally documented either in an individual officer’s training

file or as part of a separate firearms file containing

information as to all officers.    (Id. at 341-42).



                                  10
     Where the deployment of force at the jail results in a

complaint of excessive force, the jail’s investigations policy

comes into play.   Under the policy, there are three types of

complaints which are to be investigated – criminal complaints,

which are to be referred to the county prosecutor for a

determination of whether criminal charges should be filed,

administrative complaints, which include non-criminal complaints

against staff by inmates, and institutional complaints, which

include disciplinary charges.   (Id. at 280).   The policy states

that all investigations “will be authorized by the Warden before

any action is taken,” and “appropriate disciplinary action shall

be taken against facility staff who engage in abusive behavior

and, when necessary, these cases will be referred” to the county

prosecutor for criminal investigation.   (Id.).   Where a criminal

complaint is made and the Warden receives notice of it, an

initial investigation is to be conducted and forwarded to the

county prosecutor, at which point either the prosecutor or the

prosecutor with help from the jail’s investigators shall

investigate the criminal complaint.   (Id. at 280-81).

Administrative complaint investigations are also authorized by

the warden or his designee, and all findings are to be forwarded

with an investigation report to the warden for disposition.

(Id. at 281).   Where such an investigation is conducted, it is

to begin immediately, be “thorough in the investigation by

                                11
interviewing all potential witnesses, victims, and accused,” all

interviews are to be documented, and all findings by the

investigator are to be submitted to the warden “noting [these]

conclusion[s] and [any] recommendations.”    (Id.).

     During their depositions, Sergeant Ortiz, Captain Palau,

and former warden Balicki testified that the Special

Investigations Unit essentially followed 5 this policy in

conducting investigations.   The three did testify, however, that

there was some irregularity in the specific investigation of

Plaintiff’s complaints.   Specifically, Sergeant Ortiz admitted

that he did not interview all of the witnesses or follow up on

the fact that Corley’s report did not mention Plaintiff’s

injuries, including Plaintiff, that his investigation report did

not reach a recommended conclusion, and his report had not been

signed by a reviewing officer or the warden.    (See Document Id.

at 183-198).   Captain Palau likewise testified that Ortiz’s

report lacked the normal interviews, documentation, and

recommendations.   (Id. at 326-30).   The Captain suggested that


5 All three noted that some practical variations did occur. For
example, Balicki testified that some investigations of reports
of excessive force may begin before he expressly authorized an
investigation, such as when a report is made when Balicki is
unavailable (see, e.g., Document 3 attached to ECF No. 57 at 57-
58), and that if eight people in a room of fifty all told the
same story regarding an incident further interviews may not be
conducted as they would be redundant (id. at 91), but the jail
staff generally testified that the policy represented the
general practice. (See, e.g., id. at 91-92).
                                12
the lack of a reviewing officer’s signature might mean the

report was not actually completed, or was not reviewed.      (Id. at

318-21).   The captain testified that all these deficiencies

were, indeed, improper under the investigation policy, and

testified that this report’s deficiencies were not indicative of

standard procedure.    (Id. at 318-30).    Warden Balicki in turn

testified that he did not recall specifically receiving

Plaintiff’s complaint of excessive force, but that the Ortiz

report indicated that he had ordered one in this matter.      (Id.

at 84-86).   Balicki testified that he did recall reading at

least some of the report before, and that at least some

interviews, such as that of inmates Andujar and Davis had been

conducted, but that the report did not contain all the normally

required interviews and information.      (Id. at 84-104).

     In addition to the information regarding prison policies,

the record of this matter also includes Officer Corley’s

personnel records.    Although Corley’s records did reveal a

history of demerits and punishments, up to and including

Corley’s eventual firing by the jail, the negative reports in

Corley’s personnel file were almost exclusively related to

issues with Corley’s inability to keep his required schedule.

(Id. at 146-48).   Specifically, Corley was repeatedly tardy,

excessively absent, and refused mandatory overtime on multiple

occasions.   (Id.).   Other than these attendance issues, Corley

                                 13
was twice reprimanded for having his cell phone within the

secure perimeter, and in August 2016, two years after the

incident in this matter, was reprimanded for incompetency and

violations of jail rules or policies.   (Id.).   Corley’s record

is devoid of any reprimands for use of force or excessive force.

(Id.).   Corley’s personnel file also indicated that he had

completed his initial training both in house and at the academy,

although he had attendance issues at the academy, and that he

attended at the very least two additional use of force training

programs – once in August 2016, and once in October 2013.     (Id.

at 399-450).

     In addition to jail staff, Plaintiff’s mother was also

deposed in this matter.   (Document 5 attached to ECF No. 50).

Plaintiff’s mother testified that, while he was in the hospital,

Plaintiff called her and told her he had been grabbed by an

officer and was hit into the cell bars by that officer while

walking through a jail hallway to his cell.   (Id. at 5).   She

could not recall when exactly this call occurred, nor had she

been told during the call if other inmates were involved, what

specific officer was involved, or any other pertinent details

other than the fact that her son’s face had been injured.     (Id.

at 4-5).

     In support of his claims, Plaintiff also submitted in this

matter an expert report prepared by Dr. Lee Yasgur, an

                                14
ophthalmologist. 6     (Document 8 attached to ECF No. 50).   In

addition to a description of the wounds Plaintiff suffered

following the August 2014 incident, Dr. Yasgur provides his

opinion regarding the cause of Plaintiff’s injuries.      Dr. Yasgur

opined as follows:

            within   a  degree   of  reasonable   medical
            certainty . . . excessive blunt force trauma
            to the face, while the claimant was in a
            position to not be able to recoil, would be
            the cause [of Plaintiff’s injuries].    Fists
            with large force, punching or kicking smaller
            featured bars, or in the corner of a floor,
            are well known to fracture the eye socket
            bones in so many places, rather than one
            simple floor fracture.   The simpler orbital
            floor fractures are frequently seen from more
            common fighting in which faces can recoil. .
            . . These injuries had to be [inflicted] with
            the intent to maim and exert brutality.

(Id. at 4).

II.    DISCUSSION

A.    Legal Standard

      Pursuant to Rule 56, a court should grant a motion for

summary judgment where the record “shows that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”      Fed. R. Civ. P.


6 Defendants have submitted a report from their own expert, an
apparent expert in the biomechanics of injury, and argue that
Dr. Yasgur is incapable of providing a non-net opinion in this
matter. Because the Court need not address Defendants’ expert
or their contention as to Dr. Yasgur’s qualifications to resolve
this motion, the Court does not discuss Defendants’ expert or
these contentions further in this opinion.
                                   15
56(a).    The moving party bears the initial burden of

“identifying those portions of the pleadings depositions,

answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”    Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).    A factual dispute is

material “if it bears on an essential element of the plaintiff’s

claim,” and is genuine if “a reasonable jury could find in favor

of the non-moving party.”    Blunt v. Lower Merion School Dist.,

767 F.3d 247, 265 (3d Cir. 2014).

     In deciding a motion for summary judgment a district court

must “view the underlying facts and all reasonable inferences

therefrom in the light most favorable to the party opposing the

motion,” Id., but must not make credibility determinations or

engage in any weighing of the evidence.    See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).    “Where the record taken

as a whole could not lead a rational trier of fact to find for

the non-moving party, [however,] there is no genuine issue for

trial.”    Matsuhita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).    “[W]ith respect to an issue on which the

nonmoving party bears the burden of proof . . . the burden on

the moving party may be discharged by ‘showing’ that is,

pointing out to the district court – that there is an absence of



                                 16
evidence to support the nonmoving party’s case.”   Celotex, 477

U.S. at 325.

     Once the moving party has met this initial burden, the

burden shifts to the non-moving party who must provide evidence

sufficient to establish that a reasonable jury could find in the

non-moving party’s favor to warrant the denial of a summary

judgment motion.   Lawrence v. Nat’l Westminster Bank New Jersey,

98 F.3d 61, 65 (3d Cir. 1996); Serodio v. Rutgers, 27 F. Supp.

3d 546, 550 (D.N.J. 2014).   “A nonmoving party has created a

genuine issue of material fact if it has provided sufficient

evidence to allow a jury to find in its favor at trial.”

Serodio, 27 F. Supp. 3d at 550.

     The party opposing the motion for summary judgment

therefore cannot rest on the allegations and statements

contained in its complaint, instead it must present actual,

admissible evidence that creates a genuine issue as to a

material fact for trial.   Id.; see also Anderson, 477 U.S. at

248 (nonmoving party may not rely on its complaint to defeat a

summary judgment motion, but instead must provide “significant

probative evidence” which supported the complaints allegations

to survive summary judgment); Schoch v. First Fid.

Bancorporation, 912 F.2d 654, 657 (3d Cir. 1990) (“unsupported

allegations in . . . memorand[a] [produced to oppose summary



                                  17
judgment] and pleadings are insufficient to repel summary

judgment”).

B.   Analysis

     Defendants argue that they are entitled to summary judgment

in this matter for two reasons – Plaintiff has, through

discovery, produced insufficient evidence to make out his

underlying claim that he was the subject of an assault by

Officer Corley, and second because Plaintiff has in any event

failed to provide any evidence or testimony tending to show that

the policies or customs put in place by the jail and Defendant

Balicki caused any such assault if it did occur.   Defendants

argue that these deficiencies entitle them to judgment as to

both of Plaintiff’s claims against them – those related to

excessive force under both 42 U.S.C. § 1983 and its state law

counterpart, the New Jersey Civil Rights Act (NJCRA), N.J. Stat.

Ann. § 10:6-29(c).

     The NJCRA has repeatedly been construed as analogous to §

1983, and NJCRA claims are therefore analyzed under the legal

framework applicable to § 1983 claims absent clear state law

indicating a particular claim is to be analyzed distinctly from

§ 1983.   See Trafton v. City of Woodbury, 799 F. Supp. 2d 417,

443-44 (D.N.J. 2011).   As the parties argue as to both § 1983

and the NJCRA claims raised in this matter by reference solely

to federal law applicable to § 1983, as neither party has

                                18
provided any caselaw suggesting that the excessive force claims

of pre-trial detainees are to be construed differently under the

NJCRA than under § 1983, and as this Court is aware of no such

cases distinguishing the two statutes in this context, the Court

discusses both sets of claims together under the rubric of §

1983.   Id.

     In order to make out any of his claims, supervisory or

otherwise, Plaintiff must initially prove that Defendant Corley

used excessive force against him.    Because Plaintiff was a pre-

trial detainee at the time of the alleged assault in this

matter, his claim arises out of the Fourteenth Amendment, which

prohibits the imposition of punishment upon those who have not

been convicted of a crime.   See, e.g., Kingsley v. Hendrickson,

--- U.S. ---, 135 S. Ct. 2466, 2470-72 (2015); Bell v. Wolfish,

441 U.S. 520, 535-39 (1979).   To succeed on such a claim, the

plaintiff must show that the jail-official defendant used force

against him; and that “the force purposely or knowingly 7 used

against him was objectively unreasonable” under the individual


7 The Supreme Court has assumed, but not decided affirmatively,
that a reckless use of force could support an excessive force
claim, but has expressly rejected negligence as a sufficiently
culpable state of mind. Kingsley, 135 S. Ct. at 2472. The
subjective state of mind requirement in any event applies only
to the question of the state of mind in regards to the choice to
use force – once such a choice is made knowingly, purposely, or
possibly recklessly, the subjective intent of the officer is
immaterial to the question of whether the use of force was
objectively reasonable. Id. at 2472-75.
                                19
facts and circumstances resulting in the use of force.

Kingsley, 135 S. Ct. at 2473.   Thus, in order to make out his

claim, Plaintiff must, at the very least, supply some evidence

to support the claim that Officer Corley assaulted him.    It is

with this requirement, that Defendants first take issue with

Plaintiff’s proofs.

     Defendants argue that Plaintiff can supply no admissible

proof to support the allegation that Defendant Corley attacked

him as the only support for that allegation comes from

Plaintiff’s complaint in this matter, buttressed by the proposed

expert testimony of Dr. Yasgur, and hearsay statements such as

those made in Sergeant Ortiz’s report.    As Defendants correctly

point out, Plaintiff cannot successfully oppose summary judgment

by merely pointing to the allegations in his complaint –

allegations are not evidence.   See, e.g., Anderson, 477 U.S. at

248; Serodio, 27 F. Supp. 3d at 550.    Although the Court must

consider the pleadings in deciding a summary judgment motion, a

party’s case will not survive summary judgment where the facts

he proposes cannot be “presented in a form that would be

admissible in evidence.”   Fed. R. Civ. P. 56(c)(2).   As the

complaint is not a form of admissible evidence, it cannot be

used to establish a factual dispute.    Anderson, 477 U.S. at 248;

Serodio, 27 F. Supp. 3d at 550.    Plaintiff must look elsewhere

if he wishes to support his claim.

                                  20
     In addition to his complaint, Plaintiff points to the

expert testimony of Dr. Yasgur to establish a disputed point of

fact.   Plaintiff argues that Dr. Yasgur’s proposed testimony

should be read to indicate that something other than a prison

scuffle such as that which took place prior to Officer Corley’s

arrival on the scene in this case caused Plaintiff’s injuries.

At heart, though, Dr. Yasgur’s report says nothing regarding who

caused Plaintiff’s injuries, or, ultimately, even how the

injuries were caused.   Even assuming Dr. Yasgur’s opinion would

be admissible at trial, the report ultimately provides only that

the injuries Plaintiff suffered were caused by “excessive blunt

force trauma to the face, while [Plaintiff] was in a position to

not be able to recoil,” which could have come from “[f]ists with

large force, punching or kicking.”   (Document 8 attached to ECF

No. 50 at 4).   Although Dr. Yasgur suggests that a normal

fistfight occurring where recoil was possible was less likely to

result in the sort of injury Plaintiff received, and opines that

Plaintiff’s injuries are “consistent” with the allegations in

the complaint, 8 nothing in Dr. Yasgur’s report in any way answers


8 Despite this statement by Dr. Yasgur, that does not entirely
appear to be the case. Dr. Yasgur believes these injuries were
not the result of a “one on one fight” or “simpl[e] . . . punch”
but instead the result of Plaintiff having his “face . . . held
immobile” while he was punched, kicked, or otherwise struck.
(Document 8 attached to ECF No. 50 at 4). Plaintiff, however,
alleged no such thing in his complaint. Instead, he alleged
that he was struck once with Corley’s keys without mention of
                                21
the central questions presented in this matter – who struck

Plaintiff, how they struck Plaintiff, or what specific force was

used, all of which must be answered in order to establish that

excessive force was used in this case.   Dr. Yasgur cannot

testify as to these questions, and thus cannot provide fact

testimony regarding the allegation that Corley attacked

Plaintiff after the scuffle in this matter.   Likewise, although

Plaintiff’s medical records clearly indicate that Plaintiff

suffered considerable injuries, those records, which are

presumably the factual basis for Dr. Yasgur’s proposed

testimony, cannot answer these questions.

     Plaintiff finally relies on two other sources to support

his claim – either hearsay statements made by Plaintiff to

others – specifically the statement in Ortiz’s report that

Plaintiff claims he was the victim of an “assault” by Corley,

but presumably also similar statements made to his mother and

doctors, and the refusal of Officer Corley to participate in

this matter or be deposed.   While Officer Corley’s recalcitrance

is reprehensible, it does not follow that Corley’s silence can




being held immobile or otherwise prevented from recoiling, fell,
and then hit his head on a gate and the ground. (ECF No. 1 at
3-4). Plaintiff thus never alleged that he was held immobile
while being struck by Corley, so Dr. Yasgur’s suggestion of
consistency with the complaint is at least somewhat suspect to
the extent Yasgur opines that Plaintiff was held immobile and
struck.
                                22
be taken as proof positive of Plaintiff’s claims.   Even assuming

that Plaintiff could offer the fact of Corley’s refusal to

participate as evidence, that ultimately results in Plaintiff’s

proofs being facts tending to show that Plaintiff was in a

scuffle with other prisoners, that Corley ended that scuffle

with a use of pepper spray after at least some inmates refused

to stop, and that afterwards Plaintiff had injuries to his face

which either resulted from the fracas with the other inmates or

otherwise occurred thereafter.   Those proofs still fail to

establish certain necessary portions of Plaintiff’s case –

specifically the required proof that Corley used force against

Plaintiff, and that the force used was excessive.   Neither the

silence of a non-moving Defendant, 9 an inadmissible complaint,

nor Dr. Yasgur’s report sufficiently provide facts in support of

those allegations sufficient to overcome summary judgment.

     Plaintiff thus must rely on the hearsay statements in the

record.   Even were those statements admissible, however, they

provide limited support for his position.   In Ortiz’s report,

Plaintiff is asserted to have claimed he was assaulted by Corley




9 This Court’s reasoning here should not be read to excuse
Corley’s actions, nor as any impediment to Plaintiff seeking a
default judgment against Corley in this matter. This Court’s
reasoning only applies to the current motion by the moving
Defendants who have no control or current relationship with
Corley and who in any event attempted to have Corley respond to
the pleadings in this matter.
                                 23
without further information.   Likewise, in his statement to his

doctors, Plaintiff merely said that Plaintiff was assaulted by

unspecified persons and thrown into the bars of the jail during

that assault.   Plaintiff’s statements to his mother while in the

hospital are somewhat stronger – he told her that, while walking

in a hallway, he was thrown repeatedly into bars by “an officer”

resulting in injuries to his face and jaw.    (Document 5 attached

to ECF No. 50 at 3-5).   Plaintiff’s mother, however, did not

know whether any other inmates were involved, who the officer

was, or when this event occurred.    (Id.).

      Unfortunately for Plaintiff, these hearsay statements have

not been provided in an admissible fashion, nor has Plaintiff

proffered an admissible form in which they could be presented to

a jury.   “Hearsay statements that would be inadmissible at trial

may not be considered for purposes of summary judgment.”   Smith

v. City of Allentown, 589 F.3d 684, 693 (3d Cir. 2009).    Where a

document or statement that itself constitutes hearsay contains

further hearsay within it and thus constitutes double hearsay or

hearsay within hearsay, the party relying on that statement must

“demonstrate that both layers of hearsay would be admissible at

trial” for the statement to be considered at summary judgment.

Id.   As Plaintiff seeks to use his hearsay statements contained

in other documents to prove the truth of the matter asserted –

i.e., that he was assaulted by Officer Corley – his statements

                                24
recorded in other documents or in his mother’s testimony would

not be admissible absent an applicable hearsay exception.     Fed.

R. Civ. P. 801, 802.

     In his briefing, Petitioner defends only one form of

hearsay presented – by arguing that Sergeant Ortiz’s report is a

regularly kept business record that is admissible as such.    See

Fed. R. Civ. P. 803(6).   The statement in that report, however,

that Plaintiff claimed he had been assaulted presents a further

level of hearsay which Plaintiff would have to prove admissible

for this Court to consider that statement at summary judgment or

trial.   Smith, 589 F.3d at 693.    Plaintiff, however, has

provided no basis on which this hearsay within hearsay statement

could be considered admissible, and this Court is aware of no

applicable hearsay exception.   Thus, the only hearsay statement

identifying Corley as Plaintiff’s attacker may not be considered

evidence sufficient to create a genuine issue of material fact

as it constitutes inadmissible hearsay.

     Turning to the remaining hearsay statements, Plaintiff

fairs little better.   Plaintiff does not argue that his

statement to his mother on the phone should be admissible, and

this Court is aware of no hearsay exception which would permit

Plaintiff’s claim to his mother that an unspecified guard

attacked him to be admitted at trial.     This Court may therefore

not consider that statement as evidence in deciding this motion.

                                   25
Id.   Although the statements made to medical doctors regarding

the cause of Plaintiff’s injuries may well be admissible to the

extent they are statements made for medical diagnosis, see Fed.

R. Civ. P. 803(4), those statements do not identify Plaintiff’s

attacker, be he a guard or one of the other inmates, at least

one of whom the parties agree struck Plaintiff.   Thus this

statement, the only one of the hearsay statements in the record

regarding the attack from Plaintiff which may be admissible at

trial based on the record and arguments presented to this Court,

does not provide evidence which would allow a jury to conclude

that Corley attacked him, and thus is insufficient to permit a

jury to find in Plaintiff’s favor as to his excessive force

claim.   As Plaintiff has presented no admissible evidence

sufficient to permit a jury to find in his favor insomuch as he

has presented no admissible evidence showing that Corley

attacked or assaulted Plaintiff, Plaintiff cannot make out his

claims, and Defendants Balicki and Cumberland County are

entitled to summary judgment for that reason.

      Although Plaintiff’s failure to provide admissible evidence

which could lead a jury to conclude that Corley attacked him is

a sufficient basis for a grant of judgment in favor of

Defendants Balicki and Cumberland County, the moving Defendants

are also entitled to judgment based upon their second argument –

that Plaintiff has failed to prove that a policy or custom of

                                26
the jail they imposed caused the alleged excessive force or that

they are liable for the excessive force because it was caused by

their failure to properly train Officer Corley.   Because

Plaintiff seeks to recover damages from Balicki, the warden of

the jail at the time of this incident, as a supervisor of

Officer Corley, he may not make out his claim simply through

means of vicarious liability.   See Rode v. Dellarciprete, 845

F.2d 1195, 1207-08 (3d Cir. 1988).

     Instead, he must show that Balicki had “personal

involvement in the alleged wrongs, id., by showing that Balicki

put into place a policy, practice, or custom which caused the

alleged constitutional violation; by showing that he personally

directed the alleged wrong, or through showing that Balicki knew

of and acquiesced in Corley’s behavior.   Doe v. New Jersey Dep’t

of Corr., Civil Action No. 14-5284, 2015 WL 3448233, at *9

(D.N.J. May 29, 2015) (quoting Barkes v. First Corr. Med., Inc.,

766 F.3d 307, 316-20 (3d Cir. 2014), rev’d on other grounds, 135

S. Ct. 2042 (2015)); see also Tenon v. Dreibelbis, 606 F. App’x

681, 688 (3d Cir. 2015).   Plaintiff does not allege knowledge

and acquiescence or personal direction, but instead attempts to

attach liability to Balicki and the County through a policy or

custom claim.

     Like supervisors, a municipality may be held liable for a

constitutional violation only where its policies, practices, or

                                27
customs “are the ‘moving force [behind] the constitutional

violation’” at issue.    City of Canton v. Harris, 489 U.S. 378,

389 (1989) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694 (1978)); see also Los Angeles Cnty. v. Humphries, 562

U.S. 29, 35-36 (2010).    As with a supervisor in a policy claim,

a municipal entity may therefore only be held liable under §

1983 where the entity has enacted a policy, ordinance,

regulation, or decision causes the violation at issue, or where

that violation was the result of a municipal custom, “even

though such a custom has not received formal approval” by the

municipality.   Humphries, 562 U.S. at 36 (quoting Monell, 436

U.S. at 694).

     Where a supposed custom, rather than a formal policy or

ordinance, is the alleged source of the violation, liability

will only attach where “the relevant practice is so widespread

as to have the force of law.”    Board of County Comm’rs of Bryan

Cnty. v. Brown, 520 U.S. 397, 403 (1997).    Regardless of whether

a policy or custom is the alleged basis for liability, a § 1983

plaintiff seeking to hold a supervisor or municipality liable

under such a theory must show that the adoption of the policy or

custom was “taken with the requisite degree of culpability and

must demonstrate a direct causal link between the municipal [or

supervisory] action and the deprivation of federal rights.”    Id.

at 404.   Where the municipal action taken was facially lawful –

                                 28
i.e., did not directly cause the alleged violation – the

requisite degree of culpability is at least “deliberate

indifference” to the known or obvious consequences of the taken

action.   Id. at 407.

     One specific subspecies of policy or custom claim which is

applicable to both supervisory officials and to municipal

entities is a failure to train claim.    City of Canton, 489 U.S.

at 388-90.    A municipality or supervisory may only be held

liable for such a failure to train where that failure “amounts

to deliberate indifference to the rights of persons with whom

[their employees] come into contact.”    Id. at 388.   A

negligently administered training regime will not support

liability as only a supervisor or municipality’s deliberate acts

will support § 1983 liability.    Id. at 391.

     Deliberate indifference is “a stringent standard of fault,

requiring proof that a[n] actor disregarded a known or obvious

consequence of his action.”    Connick v. Thompson, 563 U.S. 51,

61 (2011).    “That a particular officer may be unsatisfactorily

trained will not alone suffice to fasten liability on the

[municipality or supervisor], for the officer’s shortcomings may

have resulted from factors other than a faulty training

program.”    City of Canton, 489 U.S. at 390-91.   With the

exception of those cases where the risk of failing to train

officers is patently obvious, a “pattern of similar

                                 29
constitutional violations by untrained employees is ordinarily

necessary to demonstrate deliberate indifference for purposes of

failure to train.”   Connick, 563 U.S. at 62, 64.   It is not

sufficient to show that the violation in question could have

been avoided had “an officer had . . . better or more training,”

as even well-trained officers make mistakes.    City of Canton,

489 U.S. at 391.   Instead, a plaintiff must present facts

sufficient for a jury to find that “the deficiency in training

actually caused the . . . officer’s” constitutional violation.

Id.

      In this matter, Plaintiff does not take issue with the

written policies or procedures of the jail, but instead seeks to

hold Balicki and the County liable based on alleged customs –

specifically a custom of not following the required

investigatory procedures and of failing to ensure that jail

employees are properly trained.    In seeking to establish both

the custom of not following investigatory policies and the

alleged failure to train, however, Plaintiff points solely to

the record of a single incident and individual – Plaintiff’s

alleged assault by Corley and Corley’s own training file.    The

only other evidence Plaintiff identifies to support his failure

to train claim are the fact that Captain Palau was to some

extent overworked during the period between 2010 and 2017 where

he oversaw multiple units including training staff and the

                                  30
Special Investigation Unit, the handful of other excessive force

disciplinary incidents – of which only one occurred between 2010

and the August 2014 incident in this case, the fact that the

prison had multiple other uses of force during the time period.

Nothing in the record, however, confirms or otherwise suggests

that any of these other incidents of force use were in any way

invalid or wrongful under the jail’s use of force policies.

Likewise, although Captain Palau did acknowledge during his

deposition (see Document 3 attached to ECF No. 53 at 299) that

he may have been stretched thin with all of the responsibilities

he previously held when the command of the investigations unit

was reassigned to another officer in 2017, nothing in his

testimony indicates that he felt that officers were not being

adequately trained.

     Instead, his testimony was that each officer, in addition

to their initial training, received use of force training at

least twice a year.   Although Officer Corley’s record included

only two specific records clearly indicative of additional use

of force training after his hiring, including one occurring

approximately a year before the incident in this matter, the

testimony of Captain Palau was that those records were not kept

in individual officer’s records and that each officer received

additional use of force training twice a year.



                                31
     Plaintiff is thus attempting to rely solely on Corley’s own

failings or the possibility that Corley missed some of his

required training to make out a custom of failing to train jail

staff.   Given the lack of any evidence suggesting that there was

an obvious lack of training, 10 Plaintiff has failed to present

evidence which would permit a jury to conclude that the jail’s

training regimen was so deficient that the failure to correct

deficiency could be said to be the result of at least deliberate

indifference on the part of Balicki or the County.   See City of

Canton, 489 U.S. at 390-91; Connick, 563 U.S. at 62.   That

Corley himself may have been ill trained does not make out

Plaintiff’s case, and Plaintiff has failed to provide other

evidence sufficient to create a general issue of material fact

on that issue.

     Plaintiff’s claims against Balicki and Cumberland County

based on an alleged custom of improperly investigating excessive

force incidents suffers from a similar problem.   Although the

report at issue in this case and the testimony of the various

jail personnel in regard to that investigation do indicate that


10To the extent Plaintiff argues an “uptick” in use of force in
2014, that argument is based on the misunderstanding of the use
of force index discussed in the Court’s factual recitation
above. That different years were grouped differently does not
itself indicate that there were more use of force incidents in
2014 than other years, and the parties have not submitted
sufficient evidence one way or another as to how many incidents
actually occurred in any given year.
                                32
there were issues with the investigation of Plaintiff’s

allegations of assault by Corley – specifically, it appears from

the evidence and testimony that Ortiz either did not finish his

report or have it properly reviewed, and that Ortiz did not

fully interview all involved prisoners and staff including

Plaintiff himself, that investigation concerns only a single

incident.   That a policy was not followed in a single instance

does not a custom make, and certainly does not establish that

there was a custom of avoiding following the jail’s

investigation protocols which operated with the force of law in

the jail or County.   Connick, 563 U.S. at 62l; Brown, 520 U.S.

at 403; City of Canton, 489 U.S. at 390-91.

     Beyond the paucity of evidence as to the alleged flaws in

the jail’s training and investigatory regimens, Plaintiff has

also failed to offer any evidence or testimony, expert or

otherwise, which addresses the causal connections between either

the alleged training deficiencies or the alleged “custom” of

failing to follow proper investigatory procedures and the

alleged assault by Officer Corley.    Without some testimony or

other evidence which would causally connect the alleged customs

or policy failings and the assault in this case, Plaintiff’s

claim cannot succeed.   Brown, 520 U.S. at 403-04.   The alleged

deficiencies, which suffer from the problems discussed above,

simply do not speak for themselves.    Without some evidence or

                                33
expert testimony causally connecting them to the alleged

assault, which itself suffers from the serious evidentiary

problems discussed above, Plaintiff simply cannot make out his

claims against the moving Defendants.   Id.   Plaintiff has thus

failed to present admissible evidence sufficient to create a

genuine issue of material fact as to the deficiency of the

training or investigatory policies or as to the causal link

between those alleged deficiencies and the alleged assault, and

Defendants Balicki and Cumberland County are for those reasons

entitled to summary judgment as well.

IV.   CONCLUSION

      For the reasons set forth above, this Court will grant

Defendants’ motion (ECF No. 50) and will enter judgment in favor

of Defendants Balicki and Cumberland County.    An appropriate

order follows.



                                      s/ Noel L. Hillman
                                     Hon. Noel L. Hillman,
                                     United States District Judge
  Date: August 28, 2019
  At Camden, New Jersey




                                34
